      Case 4:17-cv-06898-YGR Document 124 Filed 12/10/20 Page 1 of 2



                                                                         S DISTRICT
 1   XAVIER BECERRA
     Attorney General of California                                   ATE           C
 2   SHARON A. GARSKE                                                T




                                                                                                    O
                                                                S




                                                                                                     U
                                                               ED
     Supervising Deputy Attorney General




                                                                                                      RT
                                                                                         ED




                                                           UNIT
 3   ROBERT M. PERKINS                                                             ORDER
                                                                             O
     Deputy Attorney General                                         IT IS S




                                                                                                              R NIA
 4   State Bar No. 309192
       455 Golden Gate Avenue, Suite 11000                                                              ers
                                                                                             alez Rog
                                                                                   ne Gonz




                                                           NO
 5     San Francisco, CA 94102-7004                                           on
                                                                     Judge Yv




                                                                                                              FO
       Telephone: (415) 510-3557




                                                            RT
                                                                               12/10/2020




                                                                                                          LI
 6     Fax: (415) 703-5843                                          ER




                                                               H




                                                                                                        A
       E-mail: Robert.Perkins@doj.ca.gov                                 N                               C
                                                                                           F
 7   Attorneys for Defendants                                                D IS T IC T O
                                                                                   R
     S. Burris, C. Ducart, and J. Frisk
 8

 9                         IN THE UNITED STATES DISTRICT COURT

10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                      OAKLAND DIVISION

12

13
     LOUIS J. AGUIRRE,                                 4:17-cv-06898-YGR
14                                                             ORDER GRANTING
                                          Plaintiff,   STIPULATION FOR VOLUNTARY
15                                                     DISMISSAL WITH PREJUDICE
                  v.                                   (Fed. R. Civ. P. 41(a)(1)(A)(ii))
16

17   WARDEN CLARK E. DUCART, et al.,
18                                    Defendants.
19

20

21

22

23

24

25

26

27

28

                                Stip. Voluntary Dismissal (Fed. R. Civ. P. 41(a)(1)(A)(ii)) (4:17-cv-06898-YGR)
       Case 4:17-cv-06898-YGR Document 124 Filed 12/10/20 Page 2 of 2



 1         Plaintiff Louis J. Aguirre and Defendants D. Wilcox, D. Wells, S. Burris, C. Ducart, and J.

 2   Frisk stipulate to a dismissal of this action with prejudice under Federal Rule of Civil Procedure

 3   41(a)(1)(A)(ii) as to Defendants Wells and Defendant Wilcox.

 4         Each party shall bear its own litigation costs and attorney’s fees.

 5         It is so stipulated.

 6

 7    Dated:     December 1, 2020                       /s/ Jeff Dominic Price
                                                        Jeffrey D. Price
 8                                                      Attorney for Plaintiff Luis J. Aguirre
 9

10    Dated:     December 1, 2020                       /s/ Robert M. Perkins, III
11                                                      Robert M. Perkins, III
                                                        Deputy Attorney General
12                                                      California Attorney General’s Office
                                                        Attorneys for Defendants
13                                                      S. Burris, C. Ducart, and J. Frisk
14

15

16

17

18

19

20

21

22

23

24

25

26
     SF2018200015
27   42450764.docx
28
                                                        1
                                   Stip. Voluntary Dismissal (Fed. R. Civ. P. 41(a)(1)(A)(ii)) (4:17-cv-06898-YGR)
